—Judgment *984unanimously affirmed. Memorandum: Defendant contends that he was denied a fair trial because the prosecutor violated County Court’s pretrial Ventimiglia ruling by referring to an uncharged crime during her opening statement and presenting testimony concerning it. Defendant failed to object to the prosecutor’s reference to the uncharged crime during her opening statement and failed to object to most of the testimony concerning it (see, People v Carter, 263 AD2d 958, lv denied 94 NY2d 820). In any event, any error is harmless. There is overwhelming evidence of defendant’s guilt and no significant probability that the error contributed to the conviction (see, People v Schrader, 251 AD2d 1032, 1033, lv denied 92 NY2d 882). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Niagara County Court, Fricano, J. — Criminal Possession Stolen Property, 3rd Degree.) Present — Pigott, Jr., P. J., Pine, Hurlbutt, Scudder and Burns, JJ.